Name: Commission Regulation (EEC) No 3221/91 of 4 November 1991 amending Regulation (EEC) No 2992/91 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/10 Official Journal of the European Communities 6. 11 . 91 COMMISSION REGULATION (EEC) No 3221/91 of 4 November 1991 amending Regulation (EEC) No 2992/91 on the supply of various consignments of cereals as food aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2992/91 (3) issued an invitation to tender for the supply, as food aid, of 5 000 tonnes of sorghum ; whereas some of the conditions specified in the Annexes to the Regulation should be altered, Article 1 Annex to Regulation (EEC) No 2992/91 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p . 6 . 0 OJ No L 285, 15. 10 . 1991 , p. 9. 6. 11 . 91 Official Journal of the European Communities No L 305/11 ANNEX 1 . Operation No ('): 702/91 2. Programme : 1991 3. Recipient (7) : Niger 4. Representative of the recipient ^): Office des produits vivriers du Niger (OPVN), BP 474, Niamey ; tel. : 73 53 31 5. Place or country of destination : Niger 6. Product to be mobilized : sorghum 7. Characteristics and quality of the goods (3) : see note (8) 8 . Total quantity : 5 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2.C and IIA3)  markings in French 11 . Method of mobilization : the Community market 12. Stage of supply (') : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  ¢ 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : EntrepÃ ´ts OPVN, Niamey 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 11 . 1991 18. Deadline for the supply : 15. 1 . 1992 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 29 . 10 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 11  6. 12. 1991 (c) deadline for the supply : 22. 1 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 11 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 11  13. 12. 1991 (c) deadline for the supply : 29. 1 . 1 992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 25. 10 . 1991 , fixed by Commission Regulation (EEC) No 2854/91 (OJ No L 272, 28 . 9 . 1991 , p. 70) No L 305/12 Official Journal of the European Communities 6. 11 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall give the caesium-134 and -137 and iodine-131 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refunds and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. Q Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (8) Sorghum for human consumption, of fair, sound and marketable quality, free of odour and live pests, meeting the following conditions :  moisture content : 1 4,5 % maximum,  percentage of broken grains : 3 % maximum,  percentage of grain impurities : 4 % maximum,  percentage of sproubed grains : 1 % maximum,  percentage of miscellaneous impurities : 1 % maximum ('miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects),  tannin content : 0,3 % maximum of dry matter. (9) Bagging must be carried out before shipment.